Title: V. Thomas Jefferson to Gabriel Henno, 4 December 1791
From: Jefferson, Thomas
To: Henno, Gabriel



Sir
Philadelphia Dec. 4. 1791.

Tho Your observations on manufactures came to my hands long ago, and were considered as entirely worthy of communication to the public, yet it is not till lately that I have been able to have them so communicated. I inclose you the gazettes containing them, wherein you will see that the printer has taken the liberty of omitting some passages which he considered as matter of embellishment rather than of substance. His object was to save space in his paper, he thinks also that it is thereby more accomodated to the taste of his readers.—I am with great consideration Sir Your most obedt. humble servt,

Th: Jefferson

